Exhibit 10.50

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on the 22nd day
of July, 2010, by and between Capital Senior Living, Inc., a Texas corporation
(“CSL” or “the Company”), and Joseph G. Solari, an individual residing in the
State of Illinois (“Employee”). The term of this Agreement shall be deemed to
have commenced as of September 1, 2010 (“Employment Commencement Date”).

1. Appointment, Title and Duties. CSL hereby employs Employee to serve in the
positions as assigned to him by its Board of Directors, which currently shall be
as its Vice President, Corporate Development. In such capacity, Employee shall
report to the Chief Executive Officer of CSL and shall have such powers, duties
and responsibilities as are customarily assigned to said position and as may be
otherwise assigned to him. In addition, Employee shall have such other duties
and responsibilities as may reasonably be assigned to him by the Board of
Directors, including serving with the consent or at the request of CSL as an
officer or on the board of directors of affiliated corporations.

2. Term of Agreement. The initial term of this Agreement shall be for a one
(1) year period ending on the 30th day of August, 2011. The term of this
Agreement may be extended by the mutual written consent of the Employee and
Company. This Agreement shall terminate upon the earlier of: (i) the date of the
voluntary resignation of Employee, (ii) the date of Employee’s death or
determination of Employee’s disability (as defined in Paragraph 6 below),
(iii) the date of notice by CSL to Employee that this Agreement is being
terminated by CSL whether “for cause” (as defined in Paragraph 6 below) or
without cause, (iv) upon the date a notice of intent to resign for “good reason”
(as defined in Paragraph 6 below) is delivered to the Company by Employee, or
(v) expiration of the term.

3. Acceptance of Position. Employee hereby accepts the positions assigned by the
Board of Directors, and agrees that during the term of this Agreement he will
faithfully perform his duties and will devote substantially all of his business
time to the business and affairs of CSL and will not engage, for his own account
or for the account of any other person or entity, in any other business or
enterprise except with the express written approval of the Board of Directors of
CSL. Employee may, at his sole discretion, (i) serve as a director on the boards
of directors of other entities, businesses and enterprises he currently serves
on, and (ii) make personal, passive investments. Employee agrees to perform his
duties faithfully, diligently and to the best of his ability, to use his best
efforts to advance the best interests of the Company at all times, and to abide
by all moral, ethical and lawful policies, guidelines, procedures, instructions
and orders given to him by the Company from time to time.



--------------------------------------------------------------------------------

4. Salary and Benefits. During the term of this Agreement:

 

  A) CSL shall pay to Employee a base salary at an annual rate of not less than
One Hundred Seventy-Five Thousand Dollars ($175,000.00) per annum, paid in
approximately equal installments no less frequently than semimonthly. Employee
shall receive a performance and compensation review on Employee’s anniversary
hire date. Employee shall be eligible for a performance bonus as determined by
the Compensation Committee of the Board of Directors of CSL or, if there is no
Compensation Committee, the Board of Directors. The Company shall deduct from
Employee’s compensation and bonus all applicable local, state, Federal or
foreign taxes, including, but not limited to, income tax, withholding tax,
social security tax and pension contributions (if any).

 

  B) Employee shall participate in all health, retirement, Company-paid
insurance, sick leave, disability, expense reimbursement and other benefit
programs, if any, which CSL makes available, in its sole discretion, to its
senior executives; however, nothing herein shall be construed to obligate the
Company to establish or maintain any employee benefit program. The Company may
purchase and maintain in force a death and disability insurance policy in an
amount at all times equal to not less than an amount equal to Employee’s annual
base salary. The Company shall be the beneficiary of said policy and shall use
said policy for the purposes described in Paragraph 7(A)(i), below.
Reimbursement of Employee’s reasonable and necessary business expenses incurred
in the pursuit of the business of the Company or any of its affiliates shall be
made to Employee upon his presentation to the Company of itemized bills,
vouchers or accountings prepared in conformance with applicable regulations of
the Internal Revenue Service and the policies and guidelines of the Company.

 

  C) Employee shall be entitled to reasonable vacation time in an amount of
three (3) weeks per year pursuant to the Company’s Corporate Policies and
Procedures Manual, provided that not more than two (2) weeks of such vacation
time may be taken consecutively without prior notice to, and the consent of, the
Compensation Committee of the Board of Directors of CSL or, if there is no
Compensation Committee, the Board of Directors.

 

-2-



--------------------------------------------------------------------------------

5. Restrictive Stock Awards. Pursuant to the terms of CSL’s 2007 Stock Incentive
Plan, Employee shall be entitled to receive a certain number of restricted stock
awards. The number of shares to be offered to Employee shall be determined by
the Compensation Committee.

6. Certain Terms Defined. For purposes of this Agreement:

 

  A) Employee shall be deemed to be disabled if a physical or mental condition
shall occur and persist which, in the written opinion of two (2) licensed
physicians, has rendered Employee unable to perform his assigned duties for a
period of ninety (90) calendar days or more, and which condition, in the opinion
of such physicians, is likely to continue for an indefinite period of time,
rendering Employee unable to return to his duties for CSL. One (1) of the two
(2) physicians shall be selected in good faith by the Board of Directors of CSL,
and the other of the two (2) physicians shall be selected in good faith by
Employee. In the event that the two (2) physicians selected do not agree as to
whether Employee is disabled, as described above, then said two (2) physicians
shall mutually agree upon a third (3rd) physician whose written opinion as to
Employee’s condition shall be conclusive upon CSL and Employee for purposes of
this Agreement.

 

  B) A termination of Employee’s employment by CSL shall be deemed to be “for
cause” if it is based upon (i) Employee is charged with and then convicted of
any misdemeanor or any felony involving personal dishonesty, (ii) disloyalty by
Employee to the Company, including but not limited to embezzlement, or
(iii) Employee’s failure or refusal to perform his duties in accordance with
this Agreement.

 

  C) A resignation by Employee shall not be deemed to be voluntary, and shall be
deemed to be a resignation for “good reason” if it is based upon (i) a material
diminution in Employee’s duties or base salary, which is not part of an overall
diminution for all executive officers of the Company, or (ii) a material breach
by CSL of the Company’s obligations to Employee under this Agreement.

 

-3-



--------------------------------------------------------------------------------

7. Certain Benefits and Obligations Upon Termination.

 

  A) In the event that Employee’s employment terminates (i) because of death or
disability, (ii) because CSL has terminated Employee other than “for cause,” as
described above, or (iii) because Employee has voluntarily resigned for “good
reason,” as described above, then,

 

  i) CSL shall pay Employee in accordance with its Corporate Policies and
Procedures Manual his base salary for the balance of the term of this Agreement
and earned bonus up to and through the date of termination, and Employee shall
retain all his Company stock awards that are vested; provided, however, the
benefits described in this Paragraph 7(A)(i) shall terminate at such time as
Employee materially breaches the provisions of Paragraphs 7(D), 8, or 10 hereof;

 

  ii) All accrued but unpaid or unused vacation, sick pay and expense
reimbursement shall be calculated in accordance with CSL’s Corporate Policies
and Procedures Manual.

 

  B) In the event that Employee’s employment terminates for any other cause
other than those set forth in Paragraph 7(A), which can include but not be
limited to voluntary resignation without good reason, termination by CSL “for
cause,” expiration of the term of the Agreement, etc., then,

 

  i) CSL shall pay Employee his base salary and earned bonus, up to and through
the date of termination;

 

  ii) All accrued but unpaid or unused vacation, sick pay and expense
reimbursement shall be calculated in accordance with CSL’s Corporate Policies
and Procedures Manual.

 

  C)

In the event that Employee’s employment terminates by reason of his death, all
benefits provided in this Paragraph 7 shall be paid to Employee’s estate or as
his executor or personal representative shall direct, but payment may be

 

-4-



--------------------------------------------------------------------------------

  deferred until Employee’s executor or personal representative has been
appointed and qualified pursuant to the law in effect in Employee’s jurisdiction
of residence at the time of his death;

 

  D) Following the termination for any reason of Employee’s employment, Employee
shall not for himself or any third party, directly or indirectly (i) divert or
attempt to divert from the Company or its affiliated companies any business of
any kind in which it is or has been engaged, including, without limitation, the
solicitation of, interference with, or entering into any contract with any of
its past or then existing customers, and (ii) employ, solicit for employment, or
recommend for employment any person employed by the Company or its affiliated
companies during the period of such person’s employment and for a period of two
(2) years thereafter.

8. Confidentiality. Employee hereby acknowledges his understanding that as a
result of his employment by CSL, he will have access to, and possession of,
valuable and important confidential or proprietary data, documents and
information concerning CSL, its operations and its future plans. Employee hereby
agrees that he will not, either during the term of his employment with CSL, or
at any time before or after the term of his employment with CSL, divulge or
communicate to any person or entity, or direct any employee or agent of CSL or
of his to divulge or communicate to any person or entity, or use to the
detriment of CSL or for the benefit of any other person or entity, or make or
remove any copies of, such confidential information or proprietary data or
information, whether or not marked or otherwise identified as confidential or
secret. Upon any termination of this Agreement for any reason whatsoever,
Employee shall surrender to CSL any and all materials, including but not limited
to drawings, manuals, reports, documents, lists, photographs, maps, surveys,
plans, specifications, accountings and any and all other materials relating to
the Company or any of its business, including all copies thereof, that Employee
has in his possession, whether or not such material was created or compiled by
Employee, but excluding, however, personal memorabilia belonging to Employee.
With the exception of such excluded items, materials, etc., Employee
acknowledges that all such material is solely the property of CSL, and that
Employee has no right, title or interest in or to such materials.
Notwithstanding anything to the contrary set forth in this Paragraph 8, the
Provisions of this Paragraph 8 shall not apply to information which: (i) is or
becomes generally available to the public other than as a result of disclosure
by Employee, or (ii) is already known to Employee as of the date of this
Agreement from sources other than CSL, or (iii) is required to be disclosed by
law or by regulatory or judicial process.

9. Non-Competition. Employee hereby agrees that for a period of one (1) year
after any termination for any reason whatsoever of this Agreement (other than
the non-renewal of this Agreement on the same terms by the Company) and after
the last payment to Employee provided for hereunder (except that such period
shall be coterminous with the time period Employee receives any termination
compensation as set forth in

 

-5-



--------------------------------------------------------------------------------

Paragraph 7(A) if such termination is without cause), he will not, directly or
indirectly, commence doing business, in any manner whatsoever, which is in
competition with all or any portion of the business of CSL in any state in which
CSL then operates, owns, or is in the process of developing more than three
(3) facilities. CSL hereby acknowledges and agrees that Employee’s ownership of
a class of securities listed on a stock exchange or traded on the over-
the-counter market that represents five percent (5%) or less of the number of
shares of such class of securities then issued and outstanding shall not
constitute a violation of this Paragraph 9.

10. Work Product. The Employee agrees that all innovations, improvements,
developments, methods, designs, analyses, reports and all similar or related
information which relates to the Company’s or any of its subsidiaries’ or
affiliates’ actual or anticipated business, or existing or future products or
services and which are conceived, developed or made by the Employee while
employed by the Company (“Work Product”) belong to the Company or such
subsidiary or affiliate. The Employee will promptly disclose such Work Product
to the Board and perform all actions reasonably requested by the Board (whether
during or after the employment period) to establish and to confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

11. Legal Action. In the event that any action or proceeding is brought to
enforce the terms and provisions of this Agreement, the prevailing party shall
be entitled to recover reasonable attorneys’ fees and costs. In the event of a
breach or threatened breach by Employee of the provisions of Paragraph 7(D), 8,
9, or 10, Employee and the Company agree that the Company, shall, in addition to
any other available remedies, be entitled to an injunction restraining Employee
from violating the terms of the applicable Paragraph and that said injunction is
appropriate and proper relief for such violation.

12. Notices. All notices and other communications provided to either party
hereto under this Agreement shall be in writing and delivered by hand delivery,
overnight courier service or certified mail, return receipt requested, to the
party being notified at said party’s address set forth adjacent to said party’s
signature on this Agreement, or at such other address as may be designated by a
party in a notice to the other party given in accordance with this Agreement.
Notices given by hand delivery or overnight courier service shall be deemed
received on the date of delivery shown on the courier’s delivery receipt or log.
Notices given by certified mail shall be deemed received three (3) days after
deposit in the U.S. Mail.

13. Construction. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision. In
construing this Agreement, the singular shall

 

-6-



--------------------------------------------------------------------------------

include the plural, the masculine shall include the feminine and neuter genders,
as appropriate, and no meaning or effect shall be given to the captions of the
paragraphs in this Agreement, which are inserted for convenience of reference
only.

14. Choice of Law; Survival. This Agreement shall be governed and construed in
accordance with the internal laws of the State of Texas without resort to choice
of law principles. The provisions of Paragraphs 7, 8, 9, and 10 shall survive
the termination of this Agreement for any reason whatsoever.

15. Integration; Amendments. This is an integrated Agreement. This Agreement
constitutes and is intended as a final expression and a complete and exclusive
statement of the understanding and agreement of the parties hereto with respect
to the subject matter of this Agreement. All negotiations, discussions and
writings between the parties hereto relating to the subject matter of this
Agreement are merged into this Agreement, and there are no rights conferred, nor
promises, agreements, conditions, undertakings, warranties or representations,
oral or written, expressed or implied, between the undersigned parties as to
such matters other than as specifically set forth herein. No amendment or
modification of or addendum to, this Agreement shall be valid unless the same
shall be in writing and signed by the parties hereto. No waiver of any of the
provisions of this Agreement shall be valid unless in writing and signed by the
party against whom it is sought to be enforced.

16. Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns; provided, however, that Employee shall
not be entitled to assign his interest in this Agreement (except for an
assignment by operation of law to his estate), or any portion hereof, or any
rights hereunder, to any party. Any attempted assignment by Employee in
violation of this Paragraph 16 shall be null, void, ab initio and of no effect
of any kind or nature whatsoever.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above to be effective as of the date specified in the preamble of this
Agreement.

 

   

CAPITAL SENIOR LIVING, INC.

a Texas corporation

Address:       14160 Dallas Parkway, #300       Dallas, TX 75240     By:  

/s/ Lawrence A. Cohen

    Lawrence A. Cohen, Chief Executive Officer     EMPLOYEE Address:       635
N. Dearborn Street, Unit 2605       Chicago, IL 60654    

/s/ Joseph G. Solari

    Joseph G. Solari



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

On July 22, 2010, an Employment Agreement (“Agreement”) was made and entered
into between Capital Senior Living, Inc. (the “Company”) and Joseph G, Solari
(“Employee). The Agreement stated that the initial term of the Agreement
commenced on September 1, 2010 and ended on August 30, 2011. The Agreement
further stated that it could be extended by the mutual written consent of the
Employee and Company.

Employee and Company hereby agree to extend the term of the Agreement for two
years commencing August 31, 2011 and ending on August 31, 2013. Except for the
provisions of this amendment, all terms of the Agreement shall remain unchanged
and in full force and effect.

 

   

CAPITAL SENIOR LIVING, INC.

A Texas corporation

Address:       14160 Dallas Parkway, #300       Dallas, TX 75254     By:  

/s/ Lawrence A. Cohen

    EMPLOYEE Address:       635 N. Dearborn Street, Unit 2605       Chicago, IL
60654    

/s/ Joseph G. Solari

    Joseph G. Solari